DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 28-31, 35 directed to an invention non-elected without traverse.  Accordingly, claims 28-31, 35 have been cancelled.

Allowable Subject Matter
Claims 1-4, 6, 9-10, 18, 20, 43, 45-46, 49, 54-56, 58-61 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of anatomical dental matrices does not show the details of the shape in conjunction with strip being pre-curved to define a radius of curvature of the strip that will be smaller than the radius of curvature of an anterior tooth prior to the strip being interfaced with the tooth so that tension is generated in the strip to retain the strip on the tooth without the use of any attachment elements, nor the thinnest region being defined by a concavity directed into the first surface of the strip and a recessed area directed into the second surface of the strip where the concavity and recessed area both are ovoid, the concavity of the first surface of the strip is configured to face the tooth and the recessed area of the second surface of the strip is configured to face another tooth adjacent the tooth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW NELSON whose telephone number is (571)270-5898.  The examiner can normally be reached on Monday-Friday 7:30am-5:00pm EDT.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, at (571) 270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW M NELSON/Primary Examiner, Art Unit 3772